Wedell, J.
(dissenting in part): Assuming the insured employer, The Kansas Western Pipe Line Company, agreed in Kansas that Scott, its employee, might at certain intervals work for the Kansas-Wyoming Corporation in the state of Wyoming, I do not agree that fact made the insurer of his employer liable in the instant case.
The most liberal construction that possibly can be given the instant policy under any contention is that it covers the business of the insured wherever its business is located within the territorial limits of the United States of America or Canada. For present purposes I shall assume, without deciding, the policy is that broad. Scott was in no sense employed by the insured to work in Wyoming on any project which was even remotely connected with the businéss of his insured employer, The Kansas Western Pipe Line Company. It is conceded the insured had no interest whatsoever in the Wyoming corporation or in any lease the latter corporation was operat*170ing. Under the arrangement Scott was in reality permitted to be on a leave of absence for intervals from the insured, The Kansas Western Pipe Line Company, while he was working in Wyoming for the Wyoming corporation. Moreover, I do not find the slightest indication in the record that Scott while working for the Wyoming corporation and in the state of.Wyoming was in any sense subject to the direction of the insured, the Kansas company, with respect to the methods or the performance of his labors for the Wyoming corporation. Under these circumstances the Wyoming corporation, of course, had the exclusive right and authority to direct, supervise and control his work for it in every particular. It could also discharge him at will. The decision in Mendel v. Fort Scott Hydraulic Cement Co., 147 Kan. 719, 78 P. 2d 868, is not authority for holding the insured liable in the instant case. In that case it was a definite part of'the business of the insured, the cement company, to do. blasting work for itself. It was also a definite part of its business to hire out some of its employees, blasters, together with the company’s equipment to do blasting work for others. The compensation the cement company received for such services of its men and the use of its equipment was in excess of the wages it regularly paid such employees. In other words, the cement company did this outside or additional blasting work at a profit to itself and as a part of its regular business. We have nothing like that situation here. In the instant case there is no doubt about the fact that this employee was doing the work of the Wyoming corporation and not the work of the Kansas corporation at the time of the accident. One of the tests applied in determining liability for compensation is, as clearly pointed out in the Mendel case, whose work was the employee doing at the time of the accident? In this case he was, of course, doing the work of the Wyoming corporation.
An employer may always confess his liability whether it exists or not, if he desires to do so, but, of course, he cannot thereby wish that liability onto his insurance carrier if the latter has no liability. In this case I think it is clear the insurer was not liable for an accident which occurred to Scott while he was employed in another state by an employer other than the insured.